Citation Nr: 0525632	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for a neck disability, 
to include as due to an undiagnosed illness.

2. Entitlement to service connection for chronic headaches, 
to include as due to an undiagnosed illness.

3. Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for joint pain and 
stiffness, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran has active military service from November 1990 to 
May 1991, including a period of service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran's active military service included a tour of 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War.

2.  There is no competent evidence showing that the veteran 
currently has a chronic disability manifested by neck pain, 
headaches, memory loss, joint pain, or fatigue, which is due 
to an undiagnosed illness that developed as a result of her 
service in the Persian Gulf War.

3.  The veteran currently has a neck disability (degenerative 
disc disease) and a headache disability (migraine and tension 
headaches), but these disorders were not diagnosed until many 
years after her discharge from active service and are not 
shown to be the result of her service.


CONCLUSION OF LAW

The criteria to establish service connection on either a 
direct basis, or due to undiagnosed illness, for neck 
disability, headaches, memory loss, joint pain, or fatigue, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and her representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2003, the RO sent a letter to the veteran advising 
her what evidence was required to substantiate her claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA was responsible for obtaining service medical records and 
other service records, VA medical center records, and 
relevant records from any Federal agency and would make 
reasonable efforts to obtain copies of her private treatment 
records and relevant records not held by a Federal agency.  

It must also be noted that even before the VCAA was enacted, 
the veteran was informed of the type of evidence needed to 
substantiate her claims via a November 1999 letter.  Although 
that letter was phrased as the evidence needed to well ground 
a claim - a concept eliminated by the VCAA - the basic 
principles of what the evidence needs to show to warrant 
service connection for a disability have not changed.

While the June 2003 notice letter did not specifically advise 
the veteran to provide any evidence in her possession that 
pertains to her claim, this was subsequently done in an 
August 2004 letter.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in her possession, obtained by 
her, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, that was legally impossible 
where the rating decision denying these claims was issued in 
February 2000.  Only after that rating action was promulgated 
did the RO, in June 2003, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate her claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
June 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of her case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to her.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded a VA 
examination in connection with her claims.  The veteran has 
not referenced any unobtained evidence that might aid her 
claim or that might be pertinent to the bases of the denial 
of her claim.  In fact, she was asked on numerous occasions 
to complete releases for any health care providers who had 
treated her for the claimed conditions, so that VA could 
request these records.  This information was also sought from 
her in the April 2001 supplemental statement of the case.  As 
such, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist her in accordance with the 
VCAA would serve no useful purpose.  

The veteran seeks service connection for chronic headaches, 
chronic fatigue, soreness and stiffness in her neck, hips, 
and knees and memory loss.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  These 
changes became effective on March 1, 2002.  Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include 
(a) an undiagnosed illness, (b) a medically unexplained 
...multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B).  Therefore, adjudication of the veteran's 
Persian Gulf service connection claims in the present case 
must include consideration of both the old and the new 
criteria.

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
her Persian Gulf service.  The RO did so as well.

The claims file shows that the veteran served on active duty 
from November 1990 to May 1991.  Her service included a tour 
of duty in the Southwest Asia theater of operations during 
the Persian Gulf War; therefore, she is a "Persian Gulf 
veteran."  See 38 C.F.R. § 3.317.

In September 1994, the veteran underwent a Persian Gulf War 
Registry Examination for her complaints of weight loss, left 
knee ache, and headaches.  The veteran reported receiving 
prophylactic injections including gamma globulin and Anthrax 
and nine anti-chemical warfare pills without apparent side 
effects.  The veteran reported combat including 14 gas attack 
alerts (12 were MOPP-4 alerts), scud missile attacks, POW 
contact, but no enemy bunker contact or exposure to depleted 
uranium or microwave radiation.  The veteran reported eating 
two MREs per day and eating in a Saudi restaurant once.  The 
veteran reported being in sandstorms.  The veteran denied 
illnesses and injuries while in the Gulf.  

The veteran denied myalgias, arthritis, or back problems.  
She reported that during the previous two months she 
"forgets little things," but otherwise denied symptoms.  
She denied dysthesia, change in strength, coordination, or 
gait.  The veteran reported that her left knee began aching 
when arising in the morning in early 1993.  There was no 
history of injury, arthritis, and other joint or back 
symptoms.

After physical examination of the veteran, the impression was 
weight loss following Persian Gulf service, etiology unknown, 
possible atypical post-traumatic stress disorder (veteran 
declined evaluation), headaches, probably migraine-type 
exacerbated by birth control pills, dysphoria and decreased 
libido, possible atypical depression (veteran declined 
evaluation).  The examiner noted, "At this stage of 
evaluation, there is insufficient medical evidence to 
conclude that the symptoms may or may not have been related 
to exposure to a toxic substance or environmental hazard 
during Persian Gulf service.  However, the headaches preceded 
Persian Gulf service.  Therefore, this veteran was not 
referred for priority outpatient care.  She was advised to 
see her personal physician as soon as possible to evaluate 
the relationship between birth control pills and headaches, 
loss of libido and recurrent vaginal yeast infections."  

The veteran submitted private medical records showing 
complaints of fatigue and headaches since 1992 and neck pain 
and stiffness since 1995.  In February 1992, the veteran's 
physician noted that he discussed with her whether her 
vaccinations in the military could account for her symptoms 
and he stated, "I really do not think this has much to do 
with her current situation.  It may be that her lifestyle 
with working nights and having returned from active duty have 
contributed to her difficulties."

VA treatment records dated in July 1998 indicate that the 
veteran suffered from vascular headaches and tension 
headaches.  A July 1999 MRI of the cervical spine showed some 
early disc disease at C5-6 and at T1-2 and x-rays indicated a 
slight scoliosis convexity to the right.  

In her October 1999 application for VA disability 
compensation benefits, the veteran claimed that she had pain 
and stiffness in joints (especially her neck), memory loss, 
headaches, and chronic fatigue.  On a VA Form 21-4138, 
Statement in Support of Claim, the veteran stated that she 
wished to apply for service-connected disability for chronic 
headaches, chronic fatigue, soreness and stiffness in her 
neck, hips, and knees and memory loss.  

Private medical records dated in February 2000 indicate that 
at the veteran's yearly health maintenance examination she 
reported that she had been having generalized fatigue and 
insomnia as well as intermittent joint pain in the shoulders, 
neck, and knees for which she had been seeing a chiropractor 
for nine years.  The veteran also reported a problem with 
headaches.  The physician noted that the veteran wondered if 
she had fibromyalgia and stated that although it was a 
possibility, fibromyalgia was generally a condition of 
exclusion and that they needed to rule out other 
possibilities first.      

During a follow up visit that same month, the physician noted 
an assessment of chronic neck, shoulder and upper back 
discomfort accompanied by fatigue, insomnia and some 
depressive symptoms.  The physician also noted that the 
veteran met most of the diagnostic criteria for fibromyalgia 
although she did not have pain in some of the conventional 
tender points that day.  The physician advised the veteran 
that she might want to see a rheumatologist for absolute 
definitive diagnosis.

At the February 2002 yearly health maintenance examination, 
the physician noted an assessment of myalgia, fatigue and 
insomnia attributed by the veteran to Gulf War service.  At 
the March 2003 yearly health maintenance examination, the 
physician noted improved myalgias, fatigue and insomnia as 
well as migraine headaches.  At the February 2004 annual 
examination, the veteran's memory was noted to be intact, and 
her migraines were assessed as stable.

VA treatment records indicate that in September 2003, the 
veteran was referred for an evaluation of chronic neck pain 
and headaches.  The veteran reported that she had suffered 
from chronic "migraine" headaches for most of her adult 
life, but over the previous ten years had experienced more 
constant, daily headaches and increasing neck pain of which 
she was not aware of any particular precipitating event.  The 
veteran reported suffering a head injury when she was eight 
years old, with loss of consciousness, but no known injury to 
her neck.  The veteran brought with her an MRI report of the 
cervical spine from 1999 which showed only relatively minor 
degenerative changes.  The veteran reported that she has 
tried a variety of medications as well as chiropractic 
manipulations, all with no lasting benefit and with a 
possible increase in symptoms.  The veteran reported that the 
pain was centered in the lower neck, and that it radiated 
into the paraspinal muscles, upper trapezius muscles, and 
parascapular muscles.  In addition to neck pain, the veteran 
reported experiencing stiffness.  The pain reportedly 
radiated up the back of her head and she associated her 
constant headaches with the neck problem.  The veteran 
reported that she did not note crepitus in the neck, 
paresthesias or weakness.  The symptoms were reportedly 
prominent on waking in the morning but sometimes developed 
later in the day and may be triggered by prolonged working on 
the computer or prolonged driving.  After physical 
examination of the veteran, the physician assessed chronic 
neck pain and headache, probably on a muscular basis, 
although mild underlying cervical degenerative disc disease 
was noted to possibly be a contributing factor.  He stated, 
"I am not impressed that her headaches are true migraines, 
but rather more likely tension headaches, although she may 
also have migraine headaches."   

The veteran was instructed in physical therapy techniques.  
In a follow up telephone call, the veteran reported reduced 
frequency of headaches but no change in neck symptoms.  The 
physician assessed probable soft tissue pain syndrome with 
associated tension headaches, with improvement in headaches 
but not neck pain with home program.     

In February 2005, the veteran underwent a VA examination.  
The veteran reported that four to five months after returning 
from Southwest Asia, she began having daily headaches, 
unexplained weight loss, and pain in the posterior neck.  The 
examiner noted a history of childhood head and neck injury 
with loss of consciousness.  The veteran reported fatigue 
possibly developing in late 1991, memory loss, and discomfort 
in the left knee.  The veteran reported that she needed 9 
hours of sleep at night and that her fatigue is worse if she 
gets less than 9 hours.  The veteran described her daily 
activities as lacking pep, ambition, and that she is tired 
"all the time."  The veteran also complained of memory loss 
for "small things" such as going to get some office 
supplies but forgetting enroute what she was after and then 
returning to her desk and remembering what it was she needed.  
The veteran reported that her memory for major events and her 
long-term memory were unimpaired.  

Physical examination of the veteran was conducted and lab 
tests were done.  However, the veteran did not report for her 
urology appointment or her MRI.  A note in the record states, 
"This important test is needed to support a diagnosis of 
"undiagnosed illness" and now will await scheduling by 
veteran."

The examiner diagnosed degenerative disk disease C5-6 and T1-
2 by MRI July 1999 with cervicalgia; migraine headaches, 
estrogen related, made worse by oral contraceptives and 
moderately relieved by Sumatriptan; tension headaches, daily, 
mild, partially relieved by Excedrin; endometriosis with 
pelvic pain; vaginal spotting and urinary symptoms, possibly 
related to endometriosis; the diagnostic criteria for 
fibromyalgia are not met; a diagnosis of "undiagnosed 
illness" cannot be made at this time.

The examiner stated, "... the diagnostic criteria for 
fibromyalgia are not met and therefore this is not a current 
diagnosis.  The main problem she describes is neck pain which 
may be explained by degenerative disk disease, as reported on 
the July 1999 MRI.  It would be desirable to confirm this 
diagnosis and determine if there has been progressive disk 
deterioration by a repeat MRI, but this was not done.  With 
chronic fatigue syndrome the usual description is of fatigue 
which impairs daily function and often is made worse by 
exertion, exercise, upper respiratory illness, and other 
stresses.  The fatigue as described by the veteran does not 
fit this pattern.  The numerous tests have ruled out 
recognized disease states which might cause fatigue, with the 
exception of anxiety and depression (which do not appear to 
be probable diagnoses)."

With respect to the issue of entitlement to service 
connection for a neck disability, the Board notes that the 
veteran's symptoms of pain have been associated with 
degenerative disk disease C5-6 and T1-2.  With respect to the 
issue of entitlement to service connection for chronic 
headaches, the Board notes that the veteran's symptoms of 
pain have been diagnosed as both migraine and tension 
headaches.  The very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis, or known 
cause, to account for the symptomatology.  In addition, the 
veteran's head and neck pain have not been attributed by 
medical personnel to an undiagnosed illness or to a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  
As the veteran's symptoms of neck pain and head pain in the 
present case have been determined to be the result of 
diagnosed disorders, the Board must conclude that there is no 
legal entitlement to consider these under the undiagnosed 
illness provisions.    

With respect to the issues of entitlement to service 
connection for memory loss, joint pain and stiffness, and 
fatigue, the veteran's symptoms have not been attributed by 
medical personnel to an undiagnosed illness or to a medically 
unexplained, chronic multi-symptom illness such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  
As noted above, the veteran did not report for her urology 
appointment or for her MRI which were scheduled as part of 
her VA examination.  As the veteran failed to report for the 
urology appointment and MRI, which might well have shed light 
on any potential relationship between the reported symptoms 
for which she seeks service connection and her service in the 
Persian Gulf, the Board must adjudicate her claim based on 
the evidence already of record, which is insufficient to 
grant the appeal pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  See 38 C.F.R. § 3.655.  
     
Even accepting, for the sake of argument, that the veteran 
has submitted sufficient evidence of objective indications of 
disability from fatigue, joint pain and stiffness, and memory 
loss, there is no competent evidence suggesting these 
complaints are due to undiagnosed illness or her Persian Gulf 
service.  As discussed above, the medical professionals have 
not concluded such. 

With respect to service connection for a neck disability, 
headaches, joint pain, and fatigue on a direct basis, the 
veteran has been recently diagnosed with tension or muscle 
contraction headaches, migraine headaches, chronic neck pain, 
degenerative disc disease at C5-6 and T1-2, myalgia, fatigue, 
insomnia, myofascial pain syndrome, and probable soft tissue 
pain syndrome.  Thus, medical evidence of current 
disabilities is shown by the evidence of record for a neck 
disability, headaches, joint pain, and fatigue.  

The service medical records, however, are absent complaints, 
findings or diagnoses of any disability manifested by neck 
pain, headaches, joint pain, or fatigue during service.  On 
the clinical examination for separation from service, all the 
veteran's systems were evaluated as normal and only scars of 
the right hip, right wrist, right finger, and forehead were 
noted.  The summary of defects and diagnoses indicated "no 
injuries/illness in Saudi."  On the Report of Medical 
History completed for the purpose of release from active 
duty, the veteran denied ever having swollen or painful 
joints, head injury, arthritis, rheumatism, bursitis, bone, 
joint or other deformity, recurrent back pain, or "trick" 
or locked knee.  The veteran stated, "I am in good health."  
In addition, on a Southwest Asia Demobilization/
Redeployment Medical Evaluation form, the veteran listed 
"none" to the questions, "What diseases or injuries did 
you have while in the Southwest Asia region?"  The veteran 
also denied having fatigue or reason to believe that she was 
exposed to chemical warfare or germ warfare.  Again it was 
noted, "No injuries/illnesss in Saudi."  Thus, there is no 
medical evidence that shows that the veteran suffered from 
neck pain, headaches, joint pain, or fatigue during service.  

The medical evidence of record also fails to show the onset 
of arthritis within the one-year presumptive period following 
the veteran's discharge from service.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  Rather, the earliest documented evidence of 
degenerative disc disease is noted in July 1999.

There is similarly no competent medical evidence of record 
that links the veteran's neck disability, headaches, joint 
pain, or fatigue to any incident of service.

Although the veteran contends that her neck disability, 
chronic headaches, joint pain and stiffness, and fatigue are 
related to her service, as a layman she is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links a neck disability, chronic headaches, memory loss, 
joint pain and stiffness, or fatigue to any incident or 
incidents of service, service connection for neck disability, 
chronic headaches, joint pain and stiffness, and fatigue must 
be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With respect to service connection for memory loss on a 
direct basis, the medical evidence fails to show that the 
veteran has been diagnosed with a disability manifested by 
memory loss.  In fact, at the February 2004 annual 
examination, the veteran's memory was noted to be intact.  
The service medical records are absent complaints, findings 
or diagnoses of memory loss during service.  There is 
similarly no competent medical evidence of record that links 
memory loss to any incident of service.  In the absence of 
competent medical evidence that a disability manifested by 
memory loss exists and that a disability manifested by memory 
loss was caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
memory loss have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a neck disability, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic headaches, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for joint pain and 
stiffness, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness, is denied.



	                        
____________________________________________
Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


